Per curiam.
This disciplinary matter is before the Court on the petition of Samuel Elias Skelton (State Bar No. 940392) for voluntary surrender of his license following the entry of a guilty plea to felony counts of theft by taking in the Superior Court of Banks County Skelton, who was admitted to the Bar in 2009, admits that by his conviction he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
The State Bar recommends that this Court accept Skelton’s petition for voluntary surrender of his license, and based upon our review of the petition, we agree that acceptance of Skelton’s petition *867for the voluntary surrender of his license, which is tantamount to disbarment, is in the best interests of the Bar and the public. Accordingly, the name of Samuel Elias Skelton is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Skelton is reminded of his duties under Bar Rule 4-219 (c).
Decided March 30, 2017.
Bradford & Primm, Gabriel R. Bradford, for Skelton.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.